Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 02, 2015

The Court of Appeals hereby passes the following order:

A15A2320. QUENTIN LYDELL NELSON v. THE STATE.

      The trial court revoked Quentin Nelson’s probation for ten years for
commission of a new felony offense. Nelson’s counsel filed a motion in arrest of
judgment or motion for new trial, and Nelson filed a motion to reduce/modify
sentence in the revocation case. The trial court denied the motions, and Nelson filed
a pro se notice of appeal from the trial court’s order. We lack jurisdiction for two
reasons.
      First, Nelson’s pro se notice of appeal is a nullity because he currently is
represented by counsel in this action and thus may not attempt to represent himself.
See Tolbert v. Toole, 296 Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Jacobsen v.
Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d 819) (1993).               Second, an
application for discretionary appeal is required to appeal a probation revocation case.
OCGA § 5-6-35 (a) (5); Todd v. State, 236 Ga. App. 757 (513 SE2d 287) (1999);
Wells v. State, 236 Ga. App. 607, 608 (512 SE2d 711) (1999) (denial of motion for
new trial in a probation revocation case does not change the obligation to follow
discretionary appeal procedures). Nelson’s failure to comply with the discretionary
appeal requirements deprives this Court of jurisdiction to consider this appeal.
      For both of the above reasons, Nelson’s appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
                                     10/02/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.